UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

USDC SDNY
DOCUMENT

DOC #:

 

Blue Ocean International Bank LLC,
Plaintiff,

=-V~
Golden Eagle Capital Advisors, Inc.,

Defendants.

 

ELECTRONICALLY FILED

 

 

DATE FILED: MAR 10 “vu

 

 

 

 

19-cv-9327 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

The Initial Pretrial Conference in this matter is hereby ADJOURNED to April 21, 2020

at 1:30 P.M.
SO ORDERED.

Dated: March [0 , 2020
New York, New York

|

 

"ANSON J. NATHAN
United States District Judge

 
